Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 20190310367 A1, published October 10, 2019 with a priority date of March 25, 2013) in view of Kuenen et al. (US 20190201110 A1, published July 4, 2019 with a priority date of September 2016), hereinafter referred to as Olsson and Kuenen, respectively.
Olsson teaches an ultrasound diagnostic apparatus (Fig. 1, ultrasonic diagnosis imaging system) that transmits ultrasound (Fig. 1, transmitter 14) toward a subject by driving an ultrasound probe (Fig. 1, probe 10) in which a plurality of transducers are arranged in an array (Fig. 1, transducer array 12), receives a reception signal that is based on waves reflected within the subject from the ultrasound probe (see pg. 2, col. 1, para. 0012 – “The echoes returned from along each scanline are received by the elements of the array…”), and generates an ultrasound image (Fig. 1; see pg. 2, col. 2, para. 0017 – “Following scan conversion the spatially compounded images are processed for display by a video processor 44 and displayed on an image display 50.”), the ultrasound diagnostic apparatus comprising: 
a hardware processor (Fig. 1, processor 30) that sets a scan condition so that trapezoidal scanning (see Abstract – “…produces spatially compounded trapezoidal sector images by combining component frames acquired from different look directions.”) is performed by the ultrasound probe (Fig. 1, microbeamformer located in probe 10); AND 
a transmission section that controls driving of the ultrasound probe based on the scan condition (Fig. 1, transmitter 14, microbeamformer located in probe 10; see pg. 2 col. 1, para. 0012 – “The transmission of the beams is controlled by a transmitter 14 which controls the phasing and time of actuation of each of the elements of the array transducer so as to transmit 
wherein when an angle between adjacent acoustic lines is defined as an inter-acoustic line angle (Fig. 4a, angle between adjacent scan lines is equal to 6 degrees). 
Olsson does not explicitly teach the hardware processor sets the scan condition so that the inter-acoustic line angles in or around the center of the ultrasound probe are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction.
Whereas, Kuenen, in the same field of endeavor, teaches the hardware processor sets the scan condition so that the inter-acoustic line angles in or around the center of the ultrasound probe are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction (Fig. 6C, the angular increment                         
                            Δ
                            ϕ
                        
                     increases away from the center of the transducer array 12; see pg. 4, col. 2, para. 0070 – “…four sector-shaped slices S1-S4 are shown in an "edge-on" view. That is, the elevation direction of the slices is indicated by the arrow 82, and the azimuth direction is into the plane of the drawing. The azimuth and elevation directions with respect to the array are shown above the transducer array. In this example neighboring elevation slices are separated by an angular increment                        
                             
                            Δ
                            ϕ
                        
                    .”). 
Furthermore, regarding claim 2, Olsson further teaches wherein the acoustic lines are symmetrical about a normal line passing through the center of a transducer surface of the ultrasound probe (Fig. 4a, angle between adjacent scan lines is equal to 6 degrees; pg. 3, col. 1, para. 0020 – “The angle convention used in ultrasound scanning designates the straight - ahead direction in front of the array as the 0° direction. On either side of this center scanline the adjacent scanlines are progressively steered at ever-increasing angles.”).
Furthermore, regarding claim 3, Olsson further teaches wherein when an angle between the normal line of the transducer surface of the ultrasound probe and an acoustic line of the ultrasound is defined as an acoustic line angle, AND a point where the transducer surface and the acoustic line intersect is defined as a beam starting point, the acoustic line angle is represented by a function of the beam starting point position (Fig. 4A, beam starting point at 0 degrees; see pg. 3, col. 1, para. 0020 – “…the center scanline is transmitted and received at an angle of 0° relative to the face of the array. The angle convention used in ultrasound scanning designates the straight-ahead direction in front of the array as the 0° direction…The inclination of steering angles increases in increments of 6° with increasing distance from the center of the array to a maximum scanline angle of -48° and +48° at the lateral sides of the scanned sector-shaped image field.”).
Olsson does not explicitly teach the function being set so that the minimum inter-acoustic line angle is obtained in the center of the ultrasound probe when viewed along the scan direction.
Whereas, Kuenen teaches the function being set so that the minimum inter-acoustic line angle is obtained in the center of the ultrasound probe when viewed along the scan direction (Fig. 6C, the angular increment                         
                            Δ
                            ϕ
                        
                     increases away from the center of the transducer array 12; see pg. 4, col. 2, para. 0070 – “…four sector-shaped slices S1-S4 are shown in an "edge-on" view. That is, the elevation direction of the slices is indicated by the arrow 82, and the azimuth direction is into the plane of the drawing. The azimuth and elevation directions with respect to the array are shown above the transducer array. In this example neighboring elevation slices are separated by an angular increment                        
                             
                            Δ
                            ϕ
                        
                    .”).
Furthermore, regarding claim 4, Olsson further teaches wherein when a point where the transducer surface of the ultrasound probe and the acoustic line intersect is defined as a beam starting point (Fig. 4A, beam starting point at 0 degrees; see pg. 3, col. 1, para. 0020 – “…the center scanline is transmitted and received at an angle of 0° relative to the face of the array. The angle convention used in ultrasound scanning designates the straight-ahead direction in front of the array as the 0° direction…The inclination of steering angles increases in increments of 6° with increasing distance from the center of the array to a maximum scanline angle of -48° and +48° at the lateral sides of the scanned sector-shaped image field.”), 
a position of a virtual origin where a normal line in the center of the transducer surface when viewed along the scan direction and the acoustic line intersect is represented by a function of the beam starting point position (Fig. 4A, beam starting point at 0 degrees at transducer array center and intersecting the virtual apex O; see pg. 3, col. 1, para. 0020 – “Virtual apex is a form of phased array scanning in which the beams are steered at progressively different angles relative to the face (emitting surface) of the transducer array... where the virtual apex is the point  “O” behind the face of the array 12.”). 
Olsson does not explicitly teach the function being set so that the minimum inter-acoustic line angle is obtained in the center of the ultrasound probe when viewed along the scan direction.
Whereas, Kuenen teaches the function being set so that the minimum inter-acoustic line angle is obtained in the center of the ultrasound probe when viewed along the scan direction (Fig. 6C, the angular increment                         
                            Δ
                            ϕ
                        
                     increases away from the center of the transducer array 12; see pg. 4, col. 2, para. 0070 – “…four sector-shaped slices S1-S4 are shown in an "edge-on" view. That is, the elevation direction of the slices is indicated by the arrow 82, and the azimuth direction is into the plane of the drawing. The azimuth and elevation directions with respect to the array are shown above the transducer array. In this example neighboring elevation slices are separated by an angular increment                        
                             
                            Δ
                            ϕ
                        
                    .”).
Furthermore, regarding claim 5, Kuenen further teaches wherein the minimum angle is the smallest angle (Fig. 6C, the angular increment                         
                            Δ
                            ϕ
                        
                     increases away from the center of the transducer array 12; see pg. 4, col. 2, para. 0070 – “…four sector-shaped slices S1-S4 are shown in an "edge-on" view. That is, the elevation direction of the slices is indicated by the arrow 82, and the azimuth direction is into the plane of the drawing. The azimuth and elevation directions with respect to the array are shown above the transducer array. In this example neighboring elevation slices are separated by an angular increment                        
                             
                            Δ
                            ϕ
                        
                    .”).
Furthermore, regarding claim 6, Kuenen further teaches wherein the smaller the inter-acoustic line angle is toward the center of the ultrasound probe when viewed along the scan direction, AND the larger the inter-acoustic line angle is toward the edges when viewed along the scan direction (Fig. 6C, the angular increment                         
                            Δ
                            ϕ
                        
                     increases away from the center of the transducer array 12; see pg. 4, col. 2, para. 0070 – “…four sector-shaped slices S1-S4 are shown in an "edge-on" view. That is, the elevation direction of the slices is indicated by the arrow 82, and the azimuth direction is into the plane of the drawing. The azimuth and elevation directions with respect to the array are shown above the transducer array. In this example neighboring elevation slices are separated by an angular increment                        
                             
                            Δ
                            ϕ
                        
                    .”).
Furthermore, regarding claim 7, Olsson further teaches wherein the inter-acoustic line angle increases monotonously from the center toward the edges of the ultrasound probe when viewed along the scan direction (Fig. 4A; see pg. 3, col. 1, para. 0020 –The inclination of steering angles increases in increments of 6° with increasing distance from the center of the array to a maximum scanline angle of -48° and +48° at the lateral sides of the scanned sector-shaped image field.”).
Furthermore, regarding claim 8, Kuenen further teaches wherein the smaller the change of the inter-acoustic line angle is toward the center of the ultrasound probe when viewed along the scan direction, AND the larger the change of the inter-acoustic line angle is toward the edges when viewed along the scan direction (Fig. 6C, the angular increment                         
                            Δ
                            ϕ
                        
                     increases away from the center of the transducer array 12; see pg. 4, col. 2, para. 0070 – “…four sector-shaped slices S1-S4 are shown in an "edge-on" view. That is, the elevation direction of the slices is indicated by the arrow 82, and the azimuth direction is into the plane of the drawing. The azimuth and elevation directions with respect to the array are shown above the transducer array. In this example neighboring elevation slices are separated by an angular increment                        
                             
                            Δ
                            ϕ
                        
                    .”).
Furthermore, regarding claim 9, Olsson further teaches an ultrasound diagnostic apparatus that further comprising an image processor (Fig. 1, processor 30) that generates the ultrasonic image by spatially synthesizing a plurality of frames obtained by transmitting and receiving ultrasound obtained by deflecting each the acoustic line by a certain angle (see Abstract – “A virtual apex scan format is used such that each scanline of a component frame emanates from a different point on the face of an array transducer and is steered at a different scanning angle. For different component frames the scan lines are steered at respectively different angles…When the component frames are combined for spatial compounding, the maximum number of component frames are combined over virtually the entire image field.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware processor, as disclosed in Olsson, by setting the transmitter to have the angular increment of adjacent scan slices increase away from the center of the transducer array, as disclosed in Kuenen. One of ordinary skill in the art would have been motivated to make this modification in order for the user to transmit the desired number of scan slices at the desired angles, transmit energies, and transmit frequencies, as taught in Kuenen (see pg. 5, col. 1, para. 0071). 
Regarding claim 11, Olsson teaches an ultrasound diagnostic method that involves transmitting ultrasound (Fig. 1, transmitter 14) toward a subject by driving an ultrasound probe (Fig. 1, probe 10) in which a plurality of transducers are arranged in an array (Fig. 1, transducer array 12), receiving a reception signal that is based on waves reflected within the subject from the ultrasound probe (see pg. 2, col. 1, para. 0012 – “The echoes returned from along each scanline are received by the elements of the array…”), and generating an ultrasound image (Fig. 1; see pg. 2, col. 2, para. 0017 – “Following scan conversion the spatially compounded images are processed for display by a video processor 44 and displayed on an image display 50.”), the ultrasound diagnostic method comprising: 
setting a scan condition so that trapezoidal scanning (see Abstract – “…produces spatially compounded trapezoidal sector images by combining component frames acquired from different look directions.”) is performed by the ultrasound probe (Fig. 1, microbeamformer located in probe 10); AND 
controlling driving of the ultrasound probe based on the scan condition (Fig. 1, transmitter 14, microbeamformer located in probe 10; see pg. 2 col. 1, para. 0012 – “The transmission of the beams is controlled by a transmitter 14 which controls the phasing and time of actuation of each of the elements of the array transducer so as to transmit each beam from a predetermined origin along the array and at a predetermined angle. When a 2D array transducer is used, transmission and partial beamforming is provided by a microbeamformer…located in the probe 10.”), 
wherein when an angle between adjacent acoustic lines is defined as an inter-acoustic line angle (Fig. 4a, angle between adjacent scan lines is equal to 6 degrees). 
Olsson does not explicitly teach in setting the scan condition, the scan condition is set so that the inter-acoustic line angles in or around the center of the ultrasound probe are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction.
Whereas, Kuenen, in the same field of endeavor, teaches in setting the scan condition, the scan condition is set so that the inter-acoustic line angles in or around the center of the ultrasound probe are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction (Fig. 6C, the angular increment                         
                            Δ
                            ϕ
                        
                     increases away from the center of the transducer array 12; see pg. 4, col. 2, para. 0070 – “…four sector-shaped slices S1-S4 are shown in an "edge-on" view. That is, the elevation direction of the slices is indicated by the arrow 82, and the azimuth direction is into the plane of the drawing. The azimuth and elevation directions with respect to the array are shown above the transducer array. In this example neighboring elevation slices are separated by an angular increment                        
                             
                            Δ
                            ϕ
                        
                    .”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scan condition, as disclosed in Olsson, by setting the scan condition to have the angular increment of adjacent scan slices increase away from the center of the transducer array, as disclosed in Kuenen. One of ordinary skill in the art would have been motivated to make this modification in order for the user to transmit the desired number of scan slices at the desired angles, transmit energies, and transmit frequencies, as taught in Kuenen (see pg. 5, col. 1, para. 0071). 
Regarding claim 12, Olsson teaches the ultrasound diagnostic apparatus (Fig. 1, ultrasonic diagnosis imaging system) transmitting ultrasound (Fig. 1, transmitter 14) toward a subject by driving an ultrasound probe (Fig. 1, probe 10) in which a plurality of transducers are arranged in an array (Fig. 1, transducer array 12), receiving a reception signal that is based on waves reflected within the subject from the ultrasound probe (see pg. 2, col. 1, para. 0012 – “The echoes returned from along each scanline are received by the elements of the array…”), and generating an ultrasound image (Fig. 1; see pg. 2, col. 2, para. 0017 – “Following scan conversion the spatially compounded images are processed for display by a video processor 44 and displayed on an image display 50.”), the predetermined process comprising: 
setting a scan condition so that trapezoidal scanning (see Abstract – “…produces spatially compounded trapezoidal sector images by combining component frames acquired from different look directions.”) is performed by the ultrasound probe (Fig. 1, microbeamformer located in probe 10); AND 
controlling driving of the ultrasound probe based on the scan condition (Fig. 1, transmitter 14, microbeamformer located in probe 10; see pg. 2 col. 1, para. 0012 – “The transmission of the beams is controlled by a transmitter 14 which controls the phasing and time of actuation of each of the elements of the array transducer so as to transmit each beam from a predetermined origin along the array and at a predetermined angle. When a 2D array transducer is used, transmission and partial beamforming is provided by a microbeamformer…located in the probe 10.”), 
wherein when an angle between adjacent acoustic lines is defined as an inter-acoustic line angle (Fig. 4a, angle between adjacent scan lines is equal to 6 degrees). 
Olsson does not explicitly teach a non-transitory computer-readable recording medium storing a program causing a computer of an ultrasound diagnostic apparatus to execute a predetermined process, AND in setting the scan condition, the scan condition is set so that the inter-acoustic line angles in or around the center of the ultrasound probe when viewed along the scan direction are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction.
a non-transitory computer-readable recording medium storing a program causing a computer of an ultrasound diagnostic apparatus to execute a predetermined process (Fig. 12; see pg. 10, col. 1, para. 0129 – “When the computer 30 is in operation, the processor 31 is configured to execute software stored within the memory 32', to communicate data to and from the memory 32', and to generally control operations of the computer 30 pursuant to the software.”), AND
in setting the scan condition, the scan condition is set so that the inter-acoustic line angles in or around the center of the ultrasound probe when viewed along the scan direction are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction (Fig. 6C, the angular increment                                 
                                    Δ
                                    ϕ
                                
                             increases away from the center of the transducer array 12; see pg. 4, col. 2, para. 0070 – “…four sector-shaped slices S1-S4 are shown in an "edge-on" view. That is, the elevation direction of the slices is indicated by the arrow 82, and the azimuth direction is into the plane of the drawing. The azimuth and elevation directions with respect to the array are shown above the transducer array. In this example neighboring elevation slices are separated by an angular increment                                
                                     
                                    Δ
                                    ϕ
                                
                            .”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ultrasonic diagnosis imaging system and the scan condition, as disclosed in Olsson, by having a computer execute the stored software and setting the scan condition to have the angular increment of adjacent scan slices increase away from the center of the transducer array, as disclosed in Kuenen. One of ordinary skill in the art would have been motivated to make this modification in order for the user to control the scanning operation, and to transmit the desired number of scan slices at the desired angles, transmit energies, and transmit frequencies, as taught in Kuenen (see pg. 10, col. 1, para. 0126; pg. 5, col. 1, para. 0071). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson in view of Lee (US 9151841 B2, published October 6, 2015), hereinafter referred to as Lee. 
Regarding claim 10, Olsson teaches an ultrasound diagnostic apparatus (Fig. 1, ultrasonic diagnosis imaging system) that transmits ultrasound (Fig. 1, transmitter 14) toward a subject by driving an ultrasound probe (Fig. 1, probe 10) in which a plurality of transducers are arranged in an array (Fig. 1, transducer array 12), receives a reception signal that is based on waves reflected within the subject from the ultrasound probe (see pg. 2, col. 1, para. 0012 – “The echoes returned from along each scanline are received by the elements of the array…”), and generates an ultrasound image (Fig. 1; see pg. 2, col. 2, para. 0017 – “Following scan conversion the spatially compounded images are processed for display by a video processor 44 and displayed on an image display 50.”), the ultrasound diagnostic apparatus comprising: 
a hardware processor (Fig. 1, processor 30) that sets a scan condition so that trapezoidal scanning (see Abstract – “…produces spatially compounded trapezoidal sector images by combining component frames acquired from different look directions.”) is performed by the ultrasound probe (Fig. 1, microbeamformer located in probe 10); AND 
a transmission section that controls driving of the ultrasound probe based on the scan condition (Fig. 1, transmitter 14, microbeamformer located in probe 10; see pg. 2 col. 1, para. 0012 – “The transmission of the beams is controlled by a transmitter 14 which controls the phasing and time of actuation of each of the elements of the array transducer so as to transmit each beam from a predetermined origin along the array and at a predetermined angle. When a 2D array transducer is used, transmission and partial beamforming is provided by a microbeamformer…located in the probe 10.”), 
wherein when a point where the normal line of a transducer surface in the center of the ultrasound probe when viewed along the scan direction and the acoustic line of the ultrasound intersect is defined as a virtual origin (Fig. 4A, beam starting point at 0 degrees at transducer array center and intersecting the virtual apex O; see pg. 3, col. 1, para. 0020 – “Virtual apex is a form of phased array scanning in which the beams are steered at progressively different angles relative to the face (emitting surface) of the transducer array... where the virtual apex is the point  “O” behind the face of the array 12.”). 
Olsson does not explicitly teach the hardware processor sets the scan condition so that the virtual origins of the acoustic lines near the edges of the ultrasound probe are closer to the transducer than the virtual origins of the acoustic lines in or around the center.
Whereas, Lee, in the same field of endeavor, teaches the hardware processor sets the scan condition so that the virtual origins of the acoustic lines near the edges of the ultrasound probe are closer to the transducer than the virtual origins of the acoustic lines in or around the center (Fig. 6, common virtual point VP is along the center line CL1 of the ultrasound image, which is farther from the transducer than the sub-virtual common points SVP2 and SVP3 that are along the center lines CL2 and CL3 of the ultrasound images; see col. 5, lines 64-67 – “The processing unit 120 may be configured to set a plurality of scan-lines corresponding to each of the ultrasound images based on the virtual common point, the sub-virtual common points and the center lines…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware processor, as disclosed in Olsson, by setting the scan so that the virtual point of the ultrasound image around the center of the array are moved to be closer to the transducer array to have virtual common points of the ultrasound images at the edges of the array, as disclosed in Lee. One of ordinary skill in the art would have been motivated to make this modification in order to perform spatial compounding of the ultrasound images, and enhance the resolution of the ultrasound image, as taught in Lee (see col. 8, lines 4-6). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berger et al. (US 20140051984 A1, published February 20, 2014) discloses a hand-held ultrasound system that generates trapezoidal scan formats using uniform or non-uniform angular increments. 
Lennon (US 6503199 B1, published January 7, 2003) discloses an ultrasonic diagnostic imaging system that uniformly scans a region for 3D ultrasonic imaging, and the non-uniform spacing of the scan lines results in less uneven sampling densities across the scanned region. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793